DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP 2015114118 on 27 November 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s addition of claims 10-13 in the response filed 30 November 2020 are acknowledged by the Examiner.
Claims 1-13 are pending in the current action.

 Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. 
With respect to arguments that Wolfe does not disclose “a film having air permeability through the thickness thereof, the film is a non-porous film having through holes extending through the thickness of the film”, Examiner disagrees. With respect to Applicant’s arguments that Wolfe teaches a non-woven material which would thus imply that is it naturally porous, Examiner disagrees. Wolfe details that the material may be woven or nonwoven, but the embodiment of Fig 4 specifically details a non-entraining (claim 1)(not having air bubbles) material that has holes etched there in; thus Wolfe does not disclose a naturally porous material as argued but instead has the opposite, a non-porous material with holes. 
 Further, Applicant has claimed “the thickness” of the material to be air-permeable and to have holes, but also to be non-porous or without holes, as this limitation is currently written it is contradictory. Although it is inherent that a film has an overall thickness between a top most surface and a bottom most surface and an infinite amount of thicknesses that can be defined in-between (e.g. thickness to the midpoint, thickness of the top quarter), what is intended to be the thickness of the claimed invention is not clearly defined. Under a broad interpretation, Examiner has interpreted the claims to require a film that is non-porous in that the material used is known to be non-permeable to fluids (compared to an absorbing .  

Claim Objections
Claim 1 recites the limitation "the thickness" in line 3. For clarity purposes, the claim language should recite “a thickness thereof” or something similar.
	Claims 2-13 are objected to as being dependent on an objected claim above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 5863312) in view of Imashiro et al (US 2011/0232653), amended for clarity, rejection is maintained.
	With respect to claim 1, Wolfe discloses A mask adapted to be worn on a face (Fig 2, Fig 4), the mask comprising a main body that covers at least a portion of the face (Fig 2), wherein5 the main body comprises a film having air permeability through the thickness thereof, the film is a non-porous film having through holes extending through the thickness of the film (Fig 4, col 3 ln 35-45, claim 1, non-porous material polypropylene, this material is detailed to be etches with holes 13).
Wolfe is silent on a resin film, the diameter of the through holes is 0.01 µm to 30 µm, and10 the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2.
Imashiro et al teaches an analogous mask adapted to be worn on a face ([0022]), the mask comprising a main body that covers at least a portion of the face ([0028]), wherein5 the main body comprises a polypropylene resin film having air permeability through the thickness thereof ([0058], [0064], resin, air permeable), the diameter of the through holes is 0.01 µm to 30 µm ([0025], 0.1 µm-1 µm through holes, a range including the limitation range thus meets the limitations range, see MPEP 2144.05), and10 the density of the through holes in the resin film is 10 holes/cm2 to 1 x 108 holes/cm2 ([0024], [0025], due to the thread size and pore size the density of the holes would be between 2.48 x103 -2.27x107, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Wolfe to have the resin material and pore size/density as taught by Imashiro et al in order to better limit the passing of unwanted materials (Imashiro [0023]).
With respect to claim 3, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein the through holes extend in a direction perpendicular to a principal surface of the resin film (Wolfe col 3 ln 35-45, hole cutting methods would result in perpendicular directional holes).  
With respect to claim 4, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein a ratio t/R is 1 to 10000, where R denotes the diameter of the through holes and t denotes the thickness of the resin film (Imashiro [0045], ratio is between 100-5000, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
With respect to claim 5, Wolfe/Imashiro et al et al discloses The mask according to claim 1, wherein an air permeability through the thickness of the resin film, as determined by Frazier number measured according to55 JIS L 1096, is at least 10 cm3/(cm2-sec) (Combined device, specifically the pores as detailed in Imashiro et al, would obviously have the materials and properties to meet the measurement system detailed).  
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 6, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein a sound pressure loss across the resin film at a frequency of 1 kHz is at most 5 dB (Combined device, specifically the pores as detailed in Imashiro et al, would obviously have the materials and properties to meet the measurement system detailed; further sound pressure loss involves a variety of factors not clarified in the system, thus depending on the system inputs the combined device could result in the claimed sound pressure loss).5  
Examiner further notes, in light of cited prior art that the claimed value are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed sound pressure loss which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 8, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein the resin film is composed of at10 least one material selected from polyethylene terephthalate, polycarbonate, polyimide, polyethylene naphthalate, and polyvinylidene fluoride (Imashiro [0058], [0044]).
With respect to claim 9, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein the main body of the mask provides an exterior front face of the mask and an exterior back face of the mask, which opposes the front face of the mask (Wolfe Fig 2); and the through holes extend continuously from the exterior front face of the mask to the exterior back face of the mask (Wolfe Fig 4, col 3 ln 35-45).
With respect to claim 10, Wolfe/Imashiro et al discloses The mask according to claim 1, wherein the air permeability of the resin film is provided solely through the through holes (Wolfe col 3 ln 35-45).
With respect to claim 12, Wolfe/Imashiro et al discloses The mask according to claim 9, wherein longitudinal axes of the through holes are inclined with respect to the exterior front face of the mask and the exterior back face of the mask (Wolfe Fig 4, each through hole 13 has an infinite amount of axis that extend longitudinally along the holes from face to face, at least one of these axis would be inclined). 
With respect to claim 13, Wolfe/Imashiro et al discloses The mask according to claim 9, wherein longitudinal axes of at least some of the through holes intersect each other within the resin film (Wolfe Fig 4, each through hole 13 has an infinite amount of axis that extend longitudinally along the holes from face to face, at least some of the axes within each hole intersect with others of the axes within the same hole).
   
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe/Imashiro et al as applied to claim 1 above, and further in view of Miura (US 5727544).
With respect to claim 2, Wolfe/Imashiro et al discloses The mask according to claim 1.
Wolfe/Imashiro et al is silent on wherein the resin film is composed of a transparent material.
Miura teaches an analogous polypropylene material that is transparent (col 7 ln 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Wolfe/Imashiro et al to be transparent as taught by Miura in order to increase user comfort when wearing (Miura col 6 ln 65-col 7 ln 5).
With respect to claim 7, Wolfe/Imashiro et al discloses The mask according to claim 1.
Wolfe/Imashiro et al is silent on wherein a total light transmittance of the resin film, as measured according to JIS K 7361, is 60% or more.
 Miura teaches an analogous polypropylene material that is transparent to a level where the skin beneath can be clearly seen (col 7 ln 1-5).

Examiner further notes, in light of cited prior art that the claimed measurement system resulting value are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed light transmittance which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe/Imashiro et al as applied to claim 9 above, and further in view of Smaller (US 2012/0167891).
With respect to claim 11, Wolfe/Imashiro et al discloses The mask according to claim 9.
Wolfe/Imashiro et al is silent on wherein the diameter of the through holes decrease continuously from the exterior front face of the mask to the exterior back face of the mask.
	Smaller teaches an analogous mask system having through holes 12 wherein the diameter of the through holes decrease continuously from the exterior front face 19 of the mask 11 to the exterior back face 15 of the mask (Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the through holes of Wolfe/Imashiro et al to have a decreasing diameter as taught by Smaller in order to increase device effectiveness (Smaller [0040]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786